United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZEN & IMMIGRATION SERVICES,
Lincoln, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1953
Issued: July 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2009 appellant filed a timely appeal from the July 14, 2009 merit decision of
the Office of Workers’ Compensation Programs affirming the denial of his claim for a traumatic
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
left knee injury on January 12, 2005.
FACTUAL HISTORY
On December 18, 2006 appellant, then a 45-year-old center adjudication officer, filed a
traumatic injury claim alleging a left knee injury at 8:30 a.m. on January 12, 2005 when she
slipped on ice in the employing establishment parking lot. She noted that the lot where she

parked was on an incline. Appellant did not stop work. Her supervisor, Raquel Trevizo, noted
on the CA-1 that notice was received on January 12, 2005.
Appellant submitted a December 18, 2006 statement and noted that she fell in her
employing establishment parking lot on January 12, 2005 at approximately 7:30 a.m. She
indicated that Scott Arfman, a security guard, was in the back parking lot when she fell and
would file a Form 3155 incident report.
By letter dated January 4, 2007, the Office requested additional factual and medical
information as the evidence submitted was insufficient to establish an injury, as alleged.
In a February 5, 2007 decision, the Office denied appellant’s claim finding that the
evidence was insufficient to establish that she experienced the incident at the time, place and in
the manner alleged.
The employer submitted a January 31, 2007 statement from Caroline Pratt, an employing
establishment field office director. On January 12, 2005 appellant did not inform her that she fell
or that she had submitted a CA-1. Ms. Pratt further noted that neither the security guards nor
appellant’s supervisor were aware that appellant fell. In a January 31, 2007 questionnaire,
Ms. Pratt noted that the employing establishment was unaware that appellant sustained an injury
that day and did not receive an incident report from Mr. Arfman. She noted that appellant’s
claim indicated that she fell at 7:30 a.m.; however, appellant’s January 12, 2005 leave slip
requested leave from 7:30 a.m. to 8:30 a.m. due to icy road conditions. The employing
establishment submitted a March 12, 2007 statement from Bob Hennings, a program analyst,
who arrived at the employer’s parking lot at 7:35 a.m. on January 12, 2005. Mr. Hennings
accompanied Mr. Arfman to appellant’s car offering to let her park in the garage. He noted that
appellant never advised him that she fell in the lot and he did not see appellant exit her vehicle in
the parking lot. The employing establishment submitted a March 12, 2007 memorandum from
Kenneth Zarybnicky, appellant’s supervisor, who noted that he never received a CA-1 from
appellant regarding the January 12, 2005 incident and she did not inform him that she fell on that
date. Mr. Zarybnicky noted that he first learned of the incident on December 14, 2006.
On February 8, 2007 appellant requested reconsideration and asserted that she placed the
CA-1 documenting the January 12, 2005 injury on her supervisor’s desk following the incident.
She advised that Ms. Pratt had her sign for the garage door opener on January 12, 2005 and was
therefore aware that she had fallen. Appellant submitted a January 12, 2005 leave slip which
requested leave from 7:30 a.m. to 8:30 a.m. and noted “Icy Road conditions -- no place to park in
parking lot due to asylum applicants.” She submitted the December 14, 2006 deposition
transcript of Frank Heinauer who noted he may have been the person to sign appellant’s CA-1
form but had only a vague recollection and was not aware of the status of her claim. Appellant
submitted e-mails to Christopher Meidt, an agency representative, who advised that he could not
locate the incident report. She submitted a January 22, 2007 attending physician’s report from
Dr. Todd Sekundiak, a Board-certified orthopedic surgeon, who noted that appellant fell in the
parking lot at work on January 12, 2005. Dr. Sekundiak diagnosed tendinitis and ligamentous
strain.
On April 11, 2007 the Office denied modification of the February 5, 2007 decision.

2

On June 13, 2007 appellant requested reconsideration. She asserted that she informed
Ms. Pratt and Mr. Zarybnicky that she fell on January 12, 2005 and that management was
covering up the fact that the parking lot was not properly cleaned or maintained. In a January 13,
2005 report, Dr. Sekundiak treated appellant in follow-up from her left knee compartmental
arthroplasty. He noted that appellant was progressing well postoperatively with postoperative
diffuse pain. Dr. Sekundiak noted x-rays revealed no evidence of wear, loosening or subsidence.
In a report dated May 16, 2007, appellant reported exacerbating her left knee pain after a fall on
January 12, 2005. Dr. Sekundiak diagnosed tendinitis and degeneration in her remaining
compartment. Appellant submitted several statements from coworkers including Douglas Fritz,
Karin Stork and Joshua Point who noted that appellant reported falling at work but they were not
eyewitnesses and were unsure of the date of the incident.
The employing establishment submitted an August 2, 2007 statement from
Mr. Zarybnicky, who advised that he was appellant’s first line supervisor from October 21, 2001
to October 21, 2005 and never received a CA-1 regarding the January 12, 2005 incident and
appellant never informed him that she fell at work. The employing establishment submitted
several statements from other coworkers who were not aware that she fell on ice at work or
sustained a work-related injury. In an August 3, 2007 memorandum, Mr. Heinauer stated that at
some point in time appellant fell or almost fell in the parking lot but he had no recollection of
whether she submitted a claim form.
By decision dated August 10, 2007, the Office denied modification of the prior decision.
On June 14, 2008 appellant requested reconsideration and submitted statements from
coworkers, Mr. Fritz, Ms. Stork and Cassandra A. Bullard, who indicated that appellant reported
falling in the employing establishment parking lot. Also submitted was a September 14, 2007
statement from Mr. Arfman who indicated that appellant informed him that she fell in the back
parking lot; however, he was unsure of the exact date but believed it was in January 2005.
Appellant submitted a handicapped placard, whistleblower information, unfair labor practices
article, weather reports from January 10 to 13, 2005, a picture of an iced parking lot, an award
certificate, an appraisal and a copy of a grievance dated August 22, 2007.
The employing establishment submitted statements dated July 11 and 14, 2008 from
Ms. Pratt who noted none of appellant’s witness statements noted a date of injury or indicated
that they actually witnessed the alleged incident. Also submitted was a July 2, 2008 electronic
mail from Mr. Meidt who noted that he had no direct knowledge that appellant fell and injured
her knee on the employing establishment parking lot and he was unable to locate the incident
report.
In a decision dated September 12, 2008, the Office denied modification of the prior
decision.
On April 11, 2009 appellant requested reconsideration. She submitted additional
statements and materials previously of record. Appellant submitted a January 19, 2009 report
from Dr. Sekundiak who saw her in follow-up after her left knee arthroplasty revision of
September 10, 2008. Dr. Sekundiak noted discussions with appellant regarding an injury
sustained at work in January 2005 which was not documented but confirmed by the physician.

3

In an April 11, 2009 statement, appellant asserted that she underwent a second knee replacement
on September 10, 2008, which was determined to be related to the January 12, 2005 fall.
In a decision dated July 14, 2009, the Office denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.”1 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.3 In some traumatic injury cases this
component can be established by an employee’s uncontroverted statement on the Form CA-1.4
An alleged work incident does not have to be confirmed by eyewitnesses in order to establish
that an employee sustained an injury in the performance of duty, but the employee’s statement
must be consistent with the surrounding facts and circumstances and her subsequent course of
action.5 A consistent history of the injury as reported on medical reports, to the claimant’s
supervisor and on the notice of injury can also be evidence of the occurrence of the incident.6
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in
determining whether a prima facie case has been established.7 Although an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great

1

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

Daniel J. Overfield, 42 ECAB 718, 721 (1991).

3

Elaine Pendleton, supra note 1.

4

John J. Carlone, 41 ECAB 354 (1989).

5

Rex A. Lenk, 35 ECAB 253, 255 (1983).

6

Id. at 255-56.

7

Dorothy M. Kelsey, 32 ECAB 998 (1981).

4

probative value and will stand unless refuted by strong or persuasive evidence,8 an employee has
not met this burden when there are inconsistencies in the evidence such as to cast serious doubt
upon the validity of the claim.9
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence. To establish a causal relationship
between the condition, as well as any attendant disability, claimed and the employment event or
incident, the employee must submit rationalized medical opinion evidence, based on a complete
factual and medical background, supporting such a causal relationship.10
ANALYSIS
In the present case, appellant filed a claim on December 18, 2006 alleging that she was
injured when she fell on ice at the employing establishment on January 12, 2005. However, she
did not stop work at the time of the alleged injury; she did not immediately seek medical
treatment for the injury and she waited nearly two years to file her claim.
Appellant contended that she did not delay in filing the claim rather she completed a
CA-1 form and placed it on her supervisor’s desk. She stated that Mr. Arfman, the security
guard, witnessed the incident and filed a Form 3155 documenting the fall. However, the record
does not establish appellant’s assertions. Ms. Pratt noted that the employing establishment was
unaware that appellant sustained any injury on January 12, 2005 and did not have a
contemporaneous CA-1 claim form documenting the incident or a form report from Mr. Arfman.
Mr. Hennings provided a statement noting that he saw appellant on the morning of January 12,
2005 but she did not mention that she fell. In statements dated March 12 and August 2, 2007,
appellant’s supervisor, Mr. Zarybnicky, indicated that he never received a claim form from
appellant regarding a January 12, 2005 incident and she never informed him that she fell or had
completed a CA-1 and placed it on his desk. He noted that he first learned of the incident on
December 14, 2006.
The Board also notes that appellant submitted conflicting statements with regard to when
she fell. Appellant noted on a January 12, 2005 leave slip that she sought leave from 7:30 a.m.
to 8:30 a.m. due to “Icy Road conditions -- no place to park in parking lot due to asylum
applicants;” which contradicts her December 18, 2006 statement that she fell at 7:30 a.m. Her
December 18, 2006 claim form stated that the claimed injury occurred at 8:30 a.m. Additionally,
there were no witnesses to the alleged injury or contemporaneous statements from persons
present at the employing establishment to support that the incident occurred as alleged. While an
injury does not have to be confirmed by eyewitnesses in order to establish that an employee
sustained an injury in the performance of duty, the employee’s statement must be consistent with
the surrounding facts and circumstances and her subsequent course of action. Appellant
submitted statements in 2007 from various coworkers who indicated that they remembered
8

Robert A. Gregory, 40 ECAB 478 (1989).

9

Joseph A. Fournier, 35 ECAB 1175 (1984).

10

See Richard A. Weiss, 47 ECAB 182 (1995); John M. Tornello, 35 ECAB 234 (1983).

5

appellant telling them that she fell on ice in the parking lot; however, none of the individuals
witnessed the incident or remembered when it occurred. Mr. Arfman noted that appellant
informed him that she fell in the back parking lot, however, he was unsure of the date.
Dr. Sekundiak did not mention any history of a work-related fall on January 12, 2005;
rather he indicated that appellant was recovering from left knee surgery on November 8, 2005.
The first mention of a fall at work is in the physician’s January 22, 2007 report, nearly two years
after the alleged incident.
These circumstances of late notification, lack of confirmation of the claimed incident and
inconsistencies about the time of injury cast serious doubt upon the validity of the claim.11
For these reasons, the Board finds that appellant has not established that the claimed
incident occurred as alleged. Consequently, appellant has not met her burden of proof in
establishing her claim.
On appeal, appellant asserts that she earlier filed her claim, the Office relied too much on
evidence from the employing establishment and factors such as her receipt of a garage door
opener to a federal building help establish her claim. She also asserted that the employing
establishment was biased against employees making claims. As noted, however, the record does
not establish that appellant earlier filed a claim. The employing establishment also provided
statements from persons who were present on the claimed date of injury to support that no injury
was reported by appellant. While appellant also submitted statements, these were less specific
regarding whether the claimed injury on January 12, 2005 occurred as alleged. The evidence
also does not support that receipt of a garage door opener from the employing establishment
shows that the January 12, 2005 incident occurred as alleged. Appellant’s general assertion of
bias by the employing establishment is not supported by specific evidence indicating that the
employing establishment sought to prejudice her claim. She has the burden of proof to establish
her claim. For the reasons noted, appellant has not met her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury on
January 12, 2005 in the performance of duty, causally related to factors of her federal
employment.

11

The Board has held that contemporaneous evidence is entitled to greater probative value than later evidence;
see Katherine A. Williamson, 33 ECAB 1696 (1982); Arthur N. Meyers, 23 ECAB 111 (1971).

6

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2009 and September 12, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

